Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
The amendments filed 7/25/2022 have been entered. Claims 1-14 and 16-20 remain pending. Claim 15 is canceled. Applicants amendments to the claims do not overcome the previously made 35 U.S.C. 101 rejections or the previously made 35 U.S.C. 103 rejections.
Regarding the 35 U.S.C. 101 rejection, Applicant argues: 

However, the human mind is not practically equipped to establish multi-dimensional relationships between the analog well data sets in the different measurement types, and then generate, based on those multi-dimensional relationships and on levels of transformations of the target well data, a drilling model that predicts the ROP profile the target well from the target well data set. In other words, the human mind is not practically equipped to interconnect well data in the manner claimed, even using a pen and paper.
(Response filed 7/25/2022, [page 10 paragraph 3 lines  1-6]).
Examiner agrees to the extent that the argument is relevant. The issue with this argument, however, is that Applicant is responding to one judicial exception without addressing the other judicial exceptions. The MPEP provides the following guidelines:

 In other claims, multiple abstract ideas, which may fall in the same or different groupings, or multiple laws of nature may be recited. In these cases, examiners should not parse the claim. For example, in a claim that includes a series of steps that recite mental steps as well as a mathematical calculation, an examiner should identify the claim as reciting both a mental process and a mathematical concept for Step 2A Prong One to make the analysis clear on the record. However, if possible, the examiner should consider the limitations together as a single abstract idea for Step 2A Prong Two and Step 2B (if necessary) rather than as a plurality of separate abstract ideas to be analyzed individually.
(See MPEP 2106.05(II)(B) paragraph 4)
The limitation “generating, using the machine-learning algorithm, a drilling model, wherein generating is based on the multi-dimensional relationships between the analog data well sets in the different measurement types and further based on a plurality of levels of transformations of the target well data set;” is not a mental process. However, it was never analyzed as being directed to a mental process. The limitation was analyzed as an abstract idea for being directed to a mathematical relationship. A mathematical relationship is claiming a relationship between variables or numbers. See MPEP 2106.04(a)(2)(I)(A).
Previously, Examiner categorized two limitations as a mental process, one limitation as a mathematical relationship, and one limitation as a mathematical calculation, (see Final Office Action mailed 2/14/2022, [pages 9-10]) where (1) “selecting, from a plurality of existing wells, a plurality of analog wells that satisfy a pre-determined similarity criterion with respect to the target well;” and (2) “training a machine-learning algorithm using the training data set;” were analyzed as directed to mental processes; the limitation of (3) “generating, using the machine-learning algorithm, a drilling model that predicts the ROP profile of the target well from the target well data set” was analyzed as directed to a mathematical relationship; and the limitation of (4) “performing, based on the drilling model, modeling of the drilling operation to generate a predicted ROP profile of the target well” was analyzed as directed to a mathematical calculation. 
For step 2A prong one purposes, Applicant’s amendments have changed the analysis with respect to the training limitation, but the analysis has not changed with respect to any other limitation. For future reference, Applicant may amend a single limitation to no longer recite a judicial exception, but to overcome the 35 U.S.C. 101 rejection, Applicant would need to amend every limitation to no longer recite a judicial exception OR amend a single limitation to incorporate the entire claim into a practical application or to be significantly more than the recited judicial exception.   

Regarding the 35 U.S.C. 101 rejections of claims 6 and 7, Applicant argues that previous arguments still apply. To the extent that the arguments still apply to the amended claims, the previous response still applies (see Final Office Action mailed 2/25/2022).  As a quick reiteration of the response to prior arguments, Examiner determined that the limitation “performing, based on the predicted ROP profile, the drilling operation” falls within the “field of use” category (see MPEP 2106.05(h)) rather than a practical application because there are no details in the claim of how the drilling operation affects the ROP profile, or vice versa. A person can generate a predicted ROP profile to determine how long it will take to drill, and then perform a drilling operation without changing any aspect of the drilling operation. The limitation is a merely an incidental or token addition to the claim, which is purpose of the “field of use” category. See MPEP 2106.05(h) paragraph 2. Contrary to Applicant’s arguments, Diamond v. Diehr shows a practical application rather than a field of use for the following reasons: 
In contrast, the additional elements in Diamond v. Diehr as a whole provided eligibility and did not merely recite calculating a cure time using the Arrhenius equation "in a rubber molding process". Instead, the claim in Diehr recited specific limitations such as monitoring the elapsed time since the mold was closed, constantly measuring the temperature in the mold cavity, repetitively calculating a cure time by inputting the measured temperature into the Arrhenius equation, and opening the press automatically when the calculated cure time and the elapsed time are equivalent.
(MPEP 2016.05(h) paragraph 3).
Applicant may amend claim 6 and/or claim 7 to provide a practical application by incorporating some teachings of the Specification. In particular, “the target well data set may be obtained by gathering raw measurement data from seismic sensors and/or sensors of existing wells used in surveying operations. The raw measurement data may be processed to obtain processed measurement data. The raw measurement data and/or the processed measurement data may form the target well data set”, (Specification [0040] lines 5-10); “During the well planning, a well planner user may input various drilling control parameters into the drilling model to obtain an estimate of a ROP profile representing a predicted drilling time for various well sections”, (Specification [0053] lines 6-8); and “the predicted ROP profile (320) is used by the well planner to estimate the time to drill the different well sections. The predicted ROP profile (320) may also be used to support the downhole equipment selection process depending on the desired ROP for each well section”, (Specification [0056] lines 4-7). Incorporating these amendments into an independent claim would further overcome the 35 U.S.C. 101 rejection for that claim.

Regarding the prior art rejections, Applicant argues that amendments are not taught based on the previous citations. (See Response filed 7/25/2022, [page 14 paragraph 3 lines 1-7]). Applicant’s amendments had not yet been considered, and therefore arguments regarding these amendments are moot. Updated prior art rejections are provided in the body of the rejection below.
With the amendment to claim 1 line 5, the selecting limitation has been broadened. The limitation is no longer “selecting … wells” that meet the criterion directly, but instead “selecting … analog well data sets…” that meet the criterion. The amendment is broadening because the selecting happens with respect to “data sets” of analog wells rather than “analog wells” directly. Prior to the amendment, the limitation was interpreted as requiring selecting actual wells or identifiers representing actual wells, not data sets of the analog wells. By removing this requirement, the primary reference may be used to teach the entirety of the limitation. Updated prior art rejections are provided in the body of the rejection below.

Claim Objections
Claims 1, 8, 16, and 19-20 are objected to because of the following informalities:  
In claim 1 lines 16-17, “the analog data well sets” should read “the analog well data sets” to avoid antecedent basis issues.
In claim 8 line 22, “the analog data well sets” should read “the analog well data sets” to avoid antecedent basis issues.
In claim 8 line 26, the limitation “well.” should end with a semi-colon and a conjunction instead of a period, “well; and”.
In claim 16 line 1, “the plurality of analog wells” should read “the plurality of analog well data sets”.
In claim 19 line 1, “the plurality of analog wells” should read “the plurality of analog well data sets”.
In claim 20 lines 17-18, “the analog data well sets” should read “the analog well data sets” to avoid antecedent basis issues.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 8, claim 8 recites the limitation "based on the ROP profile of the target well." in line 26.  There is insufficient antecedent basis for this limitation in the claim. This error cannot be objected to as a minor informality because generating a predicted ROP profile of the target well is an important aspect of the invention, and included in the corresponding limitations of the other independent claims. With this amendment, Applicant has deleted both limitations that could be interpreted as generating a predicted ROP profile for the target well (i.e., both the limitation “generate a drilling model that predicts an ROP profile”, paraphrasing [claim 8] line 20-24; AND “perform modelling of a drilling operation to generate a predicted ROP profile”, paraphrasing [claim 8] lines 25-26, have been amended to remove the predicted ROP profile). The reference to “the ROP profile” indicates the deletion of both references to the predicted ROP profile may have been unintentional.
For purposes of examination, the limitation will be interpreted as “modeling of a drilling operation based on an ROP profile of the target well;”
Claims 9-14 are rejected under 35 U.S.C. 112(b) for incorporating by reference the indefinite language of claim 8.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
During examination, examiners should apply the same eligibility analysis to all claims regardless of the number of exceptions recited therein. Unless it is clear that a claim recites distinct exceptions, such as a law of nature and an abstract idea, care should be taken not to parse the claim into multiple exceptions, particularly in claims involving abstract ideas. Accordingly, if possible examiners should treat the claim for Prong Two and Step 2B purposes as containing a single judicial exception. See MPEP 2106.04(II)(B).

With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. In order to apply to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
A method comprising:
obtaining a target well data set specifying a target well to be drilled;
selecting, from a plurality of data sets of existing wells, a plurality of analog well data sets that satisfy a pre-determined similarity criterion with respect to the target well, wherein the plurality of analog well data sets comprise different measurement types;
generating, from the plurality of analog well data sets, a training data set for the target well, wherein the training data set comprises a rate-of-penetration (ROP) profile for each of a plurality of analog wells;
training a machine-learning algorithm, using the training data set, to establish multi-dimensional relationships between the analog well data sets in the different measurement types;
generating, using the machine-learning algorithm, a drilling model, wherein generating is based on the multi-dimensional relationships between the analog data well sets in the different measurement types and further based on a plurality of levels of transformations of the target well data set;
performing, based on the drilling model, modeling of a drilling operation to generate a predicted ROP profile of the target well.

The limitations of “selecting, from a plurality of data sets of existing wells, a plurality of analog well data sets that satisfy a pre-determined similarity criterion with respect to the target well, wherein the plurality of analog well data sets comprise different measurement types;” is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), examples of claims that recite mental processes, third bullet - a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind. Similar to collecting and comparing known information, the limitation, as drafted and under a broadest reasonable interpretation, is directed to selecting well data that satisfy a certain pre-determined similarity criterion, which "can be performed in the human mind, or by a human using a pen and paper". For example, a person could mentally select three well data sets that are collected from sensors near a target well location that have similar well geometries to the intended well geometry of the target well, see Specification [0054] line 10.
The limitations of “training a machine-learning algorithm, using the training data set, to establish multi-dimensional relationships between the analog well data sets in the different measurement types;” and “generating, using the machine-learning algorithm, a drilling model, wherein generating is based on the multi-dimensional relationships between the analog data well sets in the different measurement types and further based on a plurality of levels of transformations of the target well data set;” are abstract ideas because they are directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) - a mathematical relationship is a relationship between variables or numbers. As drafted and under a broadest reasonable interpretation, “training … to establish multi-dimensional relationships between the analog data well sets…” is claiming training to establish a mathematical relationship between numbers; “generating … a drilling model… based on multi-dimensional relationships between the analog  data wells sets” is claiming using an ML algorithm to generate a mathematical relationship between variables.
The limitation of “performing, based on the drilling model, modeling of a drilling operation to generate a predicted ROP profile of the target well” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), example (i) - performing a resampled statistical analysis to generate a resampled distribution. In the supporting description of this claim language, the Specification explains that the limitation may be performed by applying a statistical relationship defined by the drilling model to the target well data set to generate the predicted ROP profile, (See Specification [0047] lines 3-5). Similar to performing a resampled statistical analysis to generate a resampled distribution, performing modeling by applying a statistical relationship to generate a predicted ROP profile is an abstract idea because it is directed to a mathematical calculation.
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Here, the claim recites two additional limitations: (1) “obtaining a target well data set specifying a target well to be drilled;” and (2) “generating, from the plurality of analog well data sets, a training data set for the target well, wherein the training data set comprises a rate-of-penetration (ROP) profile for each of a plurality of analog wells;”.
The first additional limitation of “obtaining a target well data set specifying a target well to be drilled;” falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, selecting analog wells that are similar to a target well is an abstract idea because it is directed to a mental process. Similar to obtaining information about transactions, obtaining information about a target well in order to perform an abstract idea does not add a meaningful limitation to the abstract idea. 
The second additional limitation of “generating, from the plurality of analog well data sets, a training data set for the target well, wherein the training data set comprises a rate-of-penetration (ROP) profile for each of a plurality of analog wells;” falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (vi) determining the level of a biomarker in blood. As noted above, generating a drilling model is an abstract idea because it is directed to a mathematical relationship. Similar to determining the level of biomarker in blood to be used in an abstract idea such as a diagnosis, generating a training data set comprising ROPs for each of a set of wells in order to perform an abstract idea of generating a drilling model does not add a meaningful limitation to the abstract idea.
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of drilling a well, but the claim does not provide any specific steps or elements that could be construed as applying or using the judicial exception in some meaningful way to drill a well generally linking the use of the judicial exception to this particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
The first additional limitation of “obtaining a target well data set specifying a target well to be drilled” is not significantly more because it is considered well understood, routine, and conventional. The Specification describes that this limitation may be performed by “gathering raw measurement data from seismic sensors and/or sensors of existing wells used in surveying operations”. Although this description is much narrower in scope than the actual claim language, even this language is well understood, routine, and conventional. (See Kelley, Karen D. "Mineral Exploration: Principles and Applications." Haldar, Swapan Kumar. Mineral exploration: principles and applications, page 74 column 1 paragraph 1 lines 1-5 - “Geophysical studies are always quantitative and involve real measurements based on the variation of response pattern or contrast of propagating waves passing through nonhomogeneous medium. The propagation parameters are seismicity, density, magnetic susceptibility, electrical conductivity, resistivity, electromagnetic (EM) and radio-metric radiance”).
The second additional limitation of “generating, from the plurality of analog well data sets, a training data set for the target well, wherein the training data set comprises a rate-of-penetration (ROP) profile for each of a plurality of analog wells” is not significantly more because it is well understood, routine, and conventional. (See Nikravesh, Masoud, Lotfi Asker Zadeh, and Fred Aminzadeh, eds. Soft computing and intelligent data analysis in oil exploration, page 257 – box on right “Fuzzy Optimization:  Training or learning Data set is generated for simulation, modelling & optimal estimate”). Similar to a step of generating a training or learning data set for fuzzy optimization, generating a training data set from other well logs for training a model using any machine learning algorithm is well understood, routine, conventional.
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components are arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 2, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method of claim 1, wherein each of the plurality of analog well data sets comprises a collection of well data, a drilling parameter, a bit parameter, a well log, a drilling fluid parameter, and a lithology parameter of at least one of the plurality of analog wells. The limitation falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (vi) determining the level of a biomarker in blood. As noted above, generating a drilling model is an abstract idea because it is directed to a mathematical relationship. Similar to determining the level of biomarker in blood to be used in an abstract idea such as a diagnosis, generating a training data set from analog well data comprising specific parameters in order to perform an abstract idea of generating a drilling model does not add a meaningful limitation to the abstract idea. This limitation is not significantly more because it is well understood, routine, and conventional. (See Nikravesh, Masoud, Lotfi Asker Zadeh, and Fred Aminzadeh, eds. Soft computing and intelligent data analysis in oil exploration, page 255 last paragraph, section labeled 3.4: Training data set). Similar to a step of generating a training data set using specific parameters such as porosity, formation volume factor, and hydrocarbon saturation, generating a training data set from specific parameters for training a drilling model using a machine learning algorithm is well understood, routine, conventional. For the foregoing reasons, claim 2 is rejected under 35 U.S.C. 101 for patent ineligibility.

With respect to claim 3, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method of claim 2, wherein the target well data set comprises a collection of well data and a lithology parameter of the target well. The limitation falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, selecting analog wells that are similar to a target well is an abstract idea because it is directed to a mental process. Similar to obtaining information about transactions, obtaining information specific information about a target well in order to perform an abstract idea does not add a meaningful limitation to the abstract idea. The limitation is not significantly more because it is considered well understood, routine, and conventional. (See Kelley, Karen D. "Mineral Exploration: Principles and Applications." Haldar, Swapan Kumar. Mineral exploration: principles and applications, page 90 paragraph 3 lines 9-11 - “Geological properties obtained from well logging are formation thickness, lithology, porosity, permeability, proportion of water and hydrocarbon saturation and temperature”). Similar to obtaining specific parameters from well logging such as formation thickness and lithology, obtaining target well data comprising specific parameters such as well data and a lithology parameters is well understood, routine, and conventional. For the foregoing reasons, claim 3 is rejected under 35 U.S.C. 101 as being patent ineligible.

With respect to claim 4, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the method of claim 3, wherein the drilling model comprises a statistical relationship between the well data, the drilling parameter, the bit parameter, the well log, the drilling fluid parameter, and the lithology parameter of the at least one of the plurality of analog wells. This limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A), example (iv) - organizing information and manipulating information through mathematical correlation. As drafted and under a broadest reasonable interpretation, generating a drilling model may include taking a first data set from a first well, a second data set from a second well, and organizing this information into a curve representing the two data sets using linear regression. Similar to organizing and manipulating information through a mathematical correlation, organizing multiple data sets comprising specific parameters such as well data, the drilling parameter, the bit parameter, the well log, the drilling fluid parameter, and the lithography parameter into a single mathematical relationship is an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 3. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 4 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 5, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the method of claim 4, wherein the drilling parameter comprises the ROP profile for the at least one of the plurality of analog wells. This limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A), example (iv) - organizing information and manipulating information through mathematical correlation. As drafted and under a broadest reasonable interpretation, generating a drilling model may include taking a first data set from a first well, a second data set from a second well, and organizing this information into a curve representing the two data sets using linear regression. Similar to organizing and manipulating information through a mathematical correlation, organizing multiple data sets comprising specific parameters including an ROP profile into a single mathematical relationship is an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 4. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 5 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 6, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method of claim 1, further comprising: performing, based on the predicted ROP profile, the drilling operation of the target well. Here, the claim limitation is generally linked to the technology of drilling a well, but the limitation does not provide any specific steps or elements that could be construed as applying the judicial exception (the predicted ROP profile) in some meaningful way to perform the drilling operation beyond generally linking the use of the judicial exception to this particular field of use. See MPEP 2106.04(d) referencing 2106.05(h). This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 6 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 7, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method of claim 6, further comprising: updating, during the drilling operation, the target well data set of the target well to generate an updated target well data set; updating, based on the updated target well data set, the predicted ROP profile of the target well to generate an updated predicted ROP profile; and adjusting, based on the updated predicted ROP profile, the drilling operation of the target well. The second limitation of “updating, based on the updated target well data set, the predicted ROP profile of the target well to generate an updated predicted ROP profile;” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), example (i) - performing a resampled statistical analysis to generate a resampled distribution. In the supporting description of this claim language, the Specification explains that generating the predicted ROP profile may be performed by applying a statistical relationship defined by the drilling model to the target well data set to generate the predicted ROP profile, (See Specification [0047] lines 3-5). A few paragraphs down, the Specification further describes updating the predicted ROP profile with the additional details that the undrilled portion of the predicted ROP profile of the target well may be adjusted using the additional data, (Specification [0050] lines 3-5). As drafted and in light of the specification, the claim limitation may be performed by applying the same statistical relationship, but with the updated data. Similar to performing a resampled statistical analysis to generate a resampled distribution, performing updating of modeling by applying a statistical relationship to generate an updated predicted ROP profile is an abstract idea because it is directed to a mathematical calculation. The first additional limitation of “updating, during the drilling operation, the target well data set of the target well to generate an updated target well data set” falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, updating an ROP profile is an abstract idea because it is directed to a mathematical calculation. Similar to obtaining information about transactions, updating a data set about a target well in order to perform an abstract idea does not add a meaningful limitation to the abstract idea.  The last additional limitation of “adjusting, based on the updated predicted ROP profile, the drilling operation of the target well” is generally linked to the technology of drilling a well, but the limitation does not provide any specific steps or elements that could be construed as applying the judicial exception (the predicted ROP profile) in some meaningful way to perform the drilling operation beyond generally linking the use of the judicial exception to this particular field of use. See MPEP 2106.04(d) referencing 2106.05(h). The additional limitation of “updating, during the drilling operation, the target well data set of the target well to generate an updated target well data set” is not considered significantly more because updating a data set is well understood, routine, and conventional. See MPEP 2106.05(d), example (iii) - Electronic recordkeeping. Similar to electronic record keeping, updating a data set is maintaining a set of records to they remain up-to-date. For the forgoing reasons, claim 7 is rejected under 35 U.S.C. 101 as patent ineligible.

With respect to claim 8, applying step 1, the preamble of claim 8 claims a system so this claim falls within the statutory category of a machine. In order to apply to apply step 2A, a recitation of claim 8 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
A system comprising: 
an exploration and production (E&P) computer system, comprising: 
a computer processor; 
a memory that stores instructions executed by the computer processor, wherein the instructions comprise functionality to: 
obtain a target well data set specifying a target well to be drilled; 
select, from a plurality of data sets of existing wells, a plurality of analog well data sets that satisfy a pre-determined similarity criterion with respect to the target well, wherein the plurality of analog well data sets comprise different measurement types; 
generate, from  the plurality of analog well data sets of the plurality of analog wells, a training data set for the target well, wherein the training data set comprises a rate-of-penetration (ROP) profile for each of  a plurality of analog wells corresponding to the plurality of analog well data sets; 
train a machine-learning algorithm, using the training data set, to establish multi- dimensional relationships between the analog well data sets in the different measurement types; 
generate, using the machine-learning algorithm, a drilling model, wherein generating is based on the multi-dimensional relationships between the analog data well sets in the different measurement types and further based on a plurality of levels of transformations of the target well data set; and 
perform, based on the drilling model, modeling of a drilling operation based on the ROP profile of the target well. 
a repository that stores the training data set, the drilling model, and the predicted ROP profile of the target well.

The limitation of “select, from a plurality of data sets of existing wells, a plurality of analog well data sets that satisfy a pre-determined similarity criterion with respect to the target well, wherein the plurality of analog well data sets comprise different measurement types;” is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III) Examples of claims that recite mental processes, third bullet - a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind. Similar to collecting and comparing known information, the limitation, as drafted and under a broadest reasonable interpretation, is directed to selecting wells that satisfy a certain pre-determined similarity criterion, which "can be performed in the human mind, or by a human using a pen and paper". For example, a person could mentally select three wells that are near a target well location that have similar well geometries to the intended well geometry of the target well, see Specification [0054] line 10.
The limitations of “train a machine-learning algorithm, using the training data set, to establish multi- dimensional relationships between the analog well data sets in the different measurement types;” and “generate, using the machine-learning algorithm, a drilling model, wherein generating is based on the multi-dimensional relationships between the analog data well sets in the different measurement types and further based on a plurality of levels of transformations of the target well data set;” are abstract ideas because they are directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) - a mathematical relationship is a relationship between variables or numbers. As drafted and under a broadest reasonable interpretation, “train … to establish multi-dimensional relationships between the analog data well sets…” is claiming training to establish a mathematical relationship between numbers; “generate … a drilling model… based on multi-dimensional relationships between the analog  data wells sets” is claiming using an ML algorithm to generate a mathematical relationship between variables.
The limitation of “perform, based on the drilling model, modeling of a drilling operation based on the ROP profile of the target well” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), example (i) - performing a resampled statistical analysis to generate a resampled distribution. In the supporting description of this claim language, the Specification explains that the limitation may be performed by applying a statistical relationship defined by the drilling model to the target well data set to generate the predicted ROP profile, (See Specification [0047] lines 3-5). Similar to performing a resampled statistical analysis to generate a resampled distribution, performing modeling by applying a statistical relationship to generate a predicted ROP profile is an abstract idea because it is directed to a mathematical calculation.
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Here, the claim recites two additional limitations that are not an abstract idea: (1) “an exploration and production (E&P) computer system, comprising: a computer processor; a memory that stores instructions executed by the computer processor, wherein the instructions comprise functionality to:”, (2) “obtain a target well data set specifying a target well to be drilled;”, (3) “generate, from  the plurality of analog well data sets of the plurality of analog wells, a training data set for the target well, wherein the training data set comprises a rate-of-penetration (ROP) profile for each of  a plurality of analog wells corresponding to the plurality of analog well data sets;”, and (4) “a repository that stores the training data set, the drilling model, and the predicted ROP profile of the target well”.
In regard to the first additional limitation of “an exploration and production (E&P) computer system, comprising: a computer processor; a memory that stores instructions executed by the computer processor, wherein the instructions comprise functionality to:”, the claim limitation is invoking a computer as a tool to perform an abstract idea, so these limitations fall within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f)(2) – example (i) A commonplace business method or mathematical algorithm being applied on a general purpose computer. Similar to applying a mathematical algorithm on a general purpose computer, performing a method directed to mental processes, mathematical relationships, and mathematical calculations on a general purpose computer is using a computer as a tool to perform an abstract idea.
The second additional limitation of “o obtain a target well data set specifying a target well to be drilled” falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, selecting analog wells that are similar to a target well is an abstract idea because it is directed to a mental process. Similar to obtaining information about transactions, obtaining information about a target well in order to perform an abstract idea does not add a meaningful limitation to the abstract idea. 
The third additional limitation of “generate, from  the plurality of analog well data sets of the plurality of analog wells, a training data set for the target well, wherein the training data set comprises a rate-of-penetration (ROP) profile for each of  a plurality of analog wells corresponding to the plurality of analog well data sets;” falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (vi) determining the level of a biomarker in blood. As noted above, generating a drilling model is an abstract idea because it is directed to a mathematical relationship. Similar to determining the level of biomarker in blood to be used in an abstract idea such as a diagnosis, generating a training data set comprising ROPs for each of a set of wells in order to perform an abstract idea of generating a drilling model does not add a meaningful limitation to the abstract idea.
The fourth additional limitation of “a repository that stores the training data set, the drilling model, and the predicted ROP profile of the target well” is insignificant post solution activity because it is an insignificant application of an abstract idea. See MPEP 2106.05(g) example (ii) of “Insignificant Application” - Printing or downloading generated menus. As noted above, the limitation of generate a drilling model that predicts the ROP profile, interpreted under a broadest reasonable interpretation, is patent ineligible because it is claiming a mathematical calculation. Similar to printing or downloading the output of an abstract idea, claiming storing the result or intermediate results of this abstract idea does not add a meaning limitation to the abstract idea itself. 
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of obtaining oil, but the claim does not provide any specific steps or elements that could be construed as applying or using the judicial exception in some meaningful way to obtain oil beyond generally linking the use of the judicial exception to this particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
The second additional limitation of “obtain a target well data set specifying a target well to be drilled;” is not significantly more because it is considered well understood, routine, and conventional. The Specification describes that this limitation may be performed by “gathering raw measurement data from seismic sensors and/or sensors of existing wells used in surveying operations”. Although this description is much narrower in scope than the actual claim language, even this language is well understood, routine, and conventional. (See Kelley, Karen D. "Mineral Exploration: Principles and Applications." Haldar, Swapan Kumar. Mineral exploration: principles and applications, page 74 column 1 paragraph 1 lines 1-5 - “Geophysical studies are always quantitative and involve real measurements based on the variation of response pattern or contrast of propagating waves passing through nonhomogeneous medium. The propagation parameters are seismicity, density, magnetic susceptibility, electrical conductivity, resistivity, electromagnetic (EM) and radio-metric radiance”).
The third additional limitation of “generate, from  the plurality of analog well data sets of the plurality of analog wells, a training data set for the target well, wherein the training data set comprises a rate-of-penetration (ROP) profile for each of  a plurality of analog wells corresponding to the plurality of analog well data sets;” is not significantly more because it is well understood, routine, and conventional. (See Nikravesh, Masoud, Lotfi Asker Zadeh, and Fred Aminzadeh, eds. Soft computing and intelligent data analysis in oil exploration, page 257 – box on right “Fuzzy Optimization:  Training or learning Data set is generated for simulation, modelling & optimal estimate”). Similar to a step of generating a training or learning data set for fuzzy optimization, generating a training data set from other well logs for training a model using any machine learning algorithm is well understood, routine, conventional.
With regard to the last additional limitation of “a repository that stores the training data set, the drilling model, and the predicted ROP profile of the target well”, the limitation does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is well understood, routine, and conventional. See MPEP 2106.05(d), example (iv) - Storing and retrieving information in memory. Similar to storing information in memory, storing information in a repository is well understood, routine, and conventional.
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components are arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 8 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 9, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The system of claim 8, wherein each of the plurality of analog well data sets comprises a collection of well data, a drilling parameter, a bit parameter, a well log, a drilling fluid parameter, and a lithology parameter of at least one of the plurality of analog wells. The limitation falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (vi) determining the level of a biomarker in blood. As noted above, generating a drilling model is an abstract idea because it is directed to a mathematical relationship. Similar to determining the level of biomarker in blood to be used in an abstract idea such as a diagnosis, generating a training data set from analog well data comprising specific parameters in order to perform an abstract idea of generating a drilling model does not add a meaningful limitation to the abstract idea. This limitation is not significantly more because it is well understood, routine, and conventional. (See Nikravesh, Masoud, Lotfi Asker Zadeh, and Fred Aminzadeh, eds. Soft computing and intelligent data analysis in oil exploration, page 255 last paragraph, section labeled 3.4: Training data set). Similar to a step of generating a training data set using specific parameters such as porosity, formation volume factor, and hydrocarbon saturation, generating a training data set from specific parameters for training a drilling model using a machine learning algorithm is well understood, routine, conventional. For the foregoing reasons, claim 9 is rejected under 35 U.S.C. 101 for patent ineligibility.

With respect to claim 10, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The system of claim 9, wherein the target well data set comprises a collection of well data and a lithology parameter of the target well. The limitation falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, selecting analog wells that are similar to a target well is an abstract idea because it is directed to a mental process. Similar to obtaining information about transactions, obtaining information specific information about a target well in order to perform an abstract idea does not add a meaningful limitation to the abstract idea. The limitation is not significantly more because it is considered well understood, routine, and conventional. (See Kelley, Karen D. "Mineral Exploration: Principles and Applications." Haldar, Swapan Kumar. Mineral exploration: principles and applications, page 90 paragraph 3 lines 9-11 - “Geological properties obtained from well logging are formation thickness, lithology, porosity, permeability, proportion of water and hydrocarbon saturation and temperature”). Similar to obtaining specific parameters from well logging such as formation thickness and lithology, obtaining target well data comprising specific parameters such as well data and a lithology parameters is well understood, routine, and conventional. For the foregoing reasons, claim 10 is rejected under 35 U.S.C. 101 as being patent ineligible.

With respect to claim 11, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The system of claim 10, wherein the drilling model comprises a statistical relationship between the well data, the drilling parameter, the bit parameter, the well log, the drilling fluid parameter, and the lithology parameter of the at least one of the plurality of analog wells. This limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A), example (iv) - organizing information and manipulating information through mathematical correlation. As drafted and under a broadest reasonable interpretation, generating a drilling model may include taking a first data set from a first well, a second data set from a second well, and organizing this information into a curve representing the two data sets using linear regression. Similar to organizing and manipulating information through a mathematical correlation, organizing multiple data sets comprising specific parameters such as well data, the drilling parameter, the bit parameter, the well log, the drilling fluid parameter, and the lithography parameter into a single mathematical relationship is an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 10. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 11 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 12, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The system of claim 11, wherein the drilling parameter comprises the ROP profile for the at least one of the plurality of analog wells. This limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A), example (iv) - organizing information and manipulating information through mathematical correlation. As drafted and under a broadest reasonable interpretation, generating a drilling model may include taking a first data set from a first well, a second data set from a second well, and organizing this information into a curve representing the two data sets using linear regression. Similar to organizing and manipulating information through a mathematical correlation, organizing multiple data sets comprising specific parameters including an ROP profile into a single mathematical relationship is an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 11. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 12 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 16, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1, further comprising: establishing, prior to selecting the plurality of analog wells, the pre-determined similarity criterion by: defining a maximum difference between first values of one or more properties of the target well and second values of the plurality of existing wells; and establishing a multi-dimensional probability distribution function of the plurality of existing wells. This limitation is an abstract idea because it is directed to a mathematical formula and a mental process. For mental process see MPEP 2106.04(a)(2)(III) example (iii) - a claim to collecting and comparing known information, which are steps that can be practically performed in the human mind; and for a mathematical formula see MPEP 2106.04(a)(2)(I)(B), example (iv) - a mathematical formula for hedging; also note from that section that equations can be defined in words such as “determining a ratio of A to B”. As drafted and under a broadest reasonable interpretation, establishing the predetermined similarity criteria by defining maximum differences is setting the terms for a comparison, which is a mental process. Similar to collecting and comparing known information, collecting information on maximum differences between well data for a comparison is an abstract idea. Similarly, establishing a multi-dimensional probability distribution function of the plurality of existing wells is defining a function in words for a particular use just like defining a mathematical formula for the particular use of hedging. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 16 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 17, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1, further comprising: generating a comparison by comparing a first well name, a first well trajectory, and a first well location of the target well to second well names, second well trajectories, and second well locations of the plurality of existing wells; and establishing the pre-determined similarity criterion from the comparison. This limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III) example (iii) - a claim to collecting and comparing known information, which are steps that can be practically performed in the human mind. As drafted and under a broadest reasonable interpretation, generating a comparison by comparing and establishing the predetermined similarity criteria comparing items and  setting the terms for a comparison, which are both mental processes. Similar to collecting and comparing known information, comparing information on particular attributes of well data in order to establish values for further comparison is an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 17 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 18, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1, further comprising generating a comparison by comparing a first well lithology of the target well to a plurality of well lithologies of the plurality of existing wells; and establishing the pre-determined similarity criterion from the comparison. This limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III) example (iii) - a claim to collecting and comparing known information, which are steps that can be practically performed in the human mind. As drafted and under a broadest reasonable interpretation, generating a comparison by comparing and establishing the predetermined similarity criteria comparing items and  setting the terms for a comparison, which are both mental processes. Similar to collecting and comparing known information, comparing information on particular attributes of well data in order to establish values for further comparison is an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 18 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 19, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1, further comprising: establishing, prior to selecting the plurality of analog wells, the pre-determined similarity criterion by: determining name differences between a first name of a target well with a plurality of names of the plurality of existing wells; determining geometry differences between a first geometry of a target well with a plurality of geometries of the plurality of existing wells; determining distances between a target well and the plurality of existing wells; normalizing the name differences, the geometry differences, and the distances to generate a normalized name difference, a normalized geometry difference, and a normalized distance; and combining the normalized name difference, the normalized geometry difference, and the normalized distance to generate a combination, wherein the combination comprises the pre-determined similarity criterion. This limitation is an abstract idea because it is directed to a mathematical formula and a mental process. For mental process see MPEP 2106.04(a)(2)(III) example (iii) - a claim to collecting and comparing known information, which are steps that can be practically performed in the human mind; and for a mathematical formula see MPEP 2106.04(a)(2)(I)(B), example (vi) - calculating the difference between local and average data values; also note from that section that equations can be defined in words such as “determining a ratio of A to B”. As drafted and under a broadest reasonable interpretation, establishing the predetermined similarity criteria by determining geometry differences, name differences, and distances are all mental processes because the determining can be done in the human mind. Similar to collecting and comparing known information, determining differences between well data is an abstract idea. Similarly, normalizing the name differences, the geometry differences, and the distances to generate corresponding output is performing a normalization calculation (usually by subtracting the average from each value and dividing by the range to normalize the values between -1 and 1, but other normalization techniques exist). Additionally, the “combining” … “to generating a combination wherein the combination comprises the predetermined similarity criterion”, as used here, is using the word combine as a synonym for “sum”. (See Specification, [page 16 paragraph 1 line 3]). Thus, both the normalizing and combining limitations are mathematical calculations. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 19 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 20, the claimed invention is directed to an abstract idea without significantly more.  With respect to claim 20, applying step 1, the preamble of claim 20 claims a non-transitory computer readable storage medium so this claim falls within the statutory category of a manufacture. In order to apply to apply step 2A, a recitation of claim 20 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
A non-transitory computer readable storage medium storing program code which, when executed by a processor performs a method for performing a drilling operation in a subterranean formation of a field, the method comprising: 
obtaining a target well data set specifying a target well to be drilled;
selecting, from a plurality of data sets of existing wells, a plurality of analog well data sets that satisfy a pre-determined similarity criterion with respect to the target well, wherein the plurality of analog well data sets comprise different measurement types;
generating, from the plurality of analog well data sets, a training data set for the target well, wherein the training data set comprises a rate-of-penetration (ROP) profile for each of a plurality of analog wells;
training a machine-learning algorithm, using the training data set, to establish multi-dimensional relationships between the analog well data sets in the different measurement types;
generating, using the machine-learning algorithm, a drilling model, wherein generating is based on the multi-dimensional relationships between the analog data well sets in the different measurement types and further based on a plurality of levels of transformations of the target well data set;
performing, based on the drilling model, modeling of a drilling operation to generate a predicted ROP profile of the target well.

The limitations of “selecting, from a plurality of data sets of existing wells, a plurality of analog well data sets that satisfy a pre-determined similarity criterion with respect to the target well, wherein the plurality of analog well data sets comprise different measurement types;” is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), examples of claims that recite mental processes, third bullet - a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind. Similar to collecting and comparing known information, the limitation, as drafted and under a broadest reasonable interpretation, is directed to selecting well data that satisfy a certain pre-determined similarity criterion, which "can be performed in the human mind, or by a human using a pen and paper". For example, a person could mentally select three well data sets that are collected from sensors near a target well location that have similar well geometries to the intended well geometry of the target well, see Specification [0054] line 10.
The limitations of “training a machine-learning algorithm, using the training data set, to establish multi-dimensional relationships between the analog well data sets in the different measurement types;” and “generating, using the machine-learning algorithm, a drilling model, wherein generating is based on the multi-dimensional relationships between the analog data well sets in the different measurement types and further based on a plurality of levels of transformations of the target well data set;” are abstract ideas because they are directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) - a mathematical relationship is a relationship between variables or numbers. As drafted and under a broadest reasonable interpretation, “training … to establish multi-dimensional relationships between the analog data well sets…” is claiming training to establish a mathematical relationship between numbers; “generating … a drilling model… based on multi-dimensional relationships between the analog  data wells sets” is claiming using an ML algorithm to generate a mathematical relationship between variables.
The limitation of “performing, based on the drilling model, modeling of a drilling operation to generate a predicted ROP profile of the target well” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), example (i) - performing a resampled statistical analysis to generate a resampled distribution. In the supporting description of this claim language, the Specification explains that the limitation may be performed by applying a statistical relationship defined by the drilling model to the target well data set to generate the predicted ROP profile, (See Specification [0047] lines 3-5). Similar to performing a resampled statistical analysis to generate a resampled distribution, performing modeling by applying a statistical relationship to generate a predicted ROP profile is an abstract idea because it is directed to a mathematical calculation.
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Here, the claim recites two additional limitations: (1) “obtaining a target well data set specifying a target well to be drilled;” and (2) “generating, from the plurality of analog well data sets, a training data set for the target well, wherein the training data set comprises a rate-of-penetration (ROP) profile for each of a plurality of analog wells;”.
The first additional limitation of “obtaining a target well data set specifying a target well to be drilled;” falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, selecting analog wells that are similar to a target well is an abstract idea because it is directed to a mental process. Similar to obtaining information about transactions, obtaining information about a target well in order to perform an abstract idea does not add a meaningful limitation to the abstract idea. 
The second additional limitation of “generating, from the plurality of analog well data sets, a training data set for the target well, wherein the training data set comprises a rate-of-penetration (ROP) profile for each of a plurality of analog wells;” falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (vi) determining the level of a biomarker in blood. As noted above, generating a drilling model is an abstract idea because it is directed to a mathematical relationship. Similar to determining the level of biomarker in blood to be used in an abstract idea such as a diagnosis, generating a training data set comprising ROPs for each of a set of wells in order to perform an abstract idea of generating a drilling model does not add a meaningful limitation to the abstract idea.
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of drilling a well, but the claim does not provide any specific steps or elements that could be construed as applying or using the judicial exception in some meaningful way to drill a well generally linking the use of the judicial exception to this particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
The first additional limitation of “obtaining a target well data set specifying a target well to be drilled” is not significantly more because it is considered well understood, routine, and conventional. The Specification describes that this limitation may be performed by “gathering raw measurement data from seismic sensors and/or sensors of existing wells used in surveying operations”. Although this description is much narrower in scope than the actual claim language, even this language is well understood, routine, and conventional. (See Kelley, Karen D. "Mineral Exploration: Principles and Applications." Haldar, Swapan Kumar. Mineral exploration: principles and applications, page 74 column 1 paragraph 1 lines 1-5 - “Geophysical studies are always quantitative and involve real measurements based on the variation of response pattern or contrast of propagating waves passing through nonhomogeneous medium. The propagation parameters are seismicity, density, magnetic susceptibility, electrical conductivity, resistivity, electromagnetic (EM) and radio-metric radiance”).
The second additional limitation of “generating, from the plurality of analog well data sets, a training data set for the target well, wherein the training data set comprises a rate-of-penetration (ROP) profile for each of a plurality of analog wells” is not significantly more because it is well understood, routine, and conventional. (See Nikravesh, Masoud, Lotfi Asker Zadeh, and Fred Aminzadeh, eds. Soft computing and intelligent data analysis in oil exploration, page 257 – box on right “Fuzzy Optimization:  Training or learning Data set is generated for simulation, modelling & optimal estimate”). Similar to a step of generating a training or learning data set for fuzzy optimization, generating a training data set from other well logs for training a model using any machine learning algorithm is well understood, routine, conventional.
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components are arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 20 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. 20160025269 (Dursun)
With respect to claim 1, Dursun teaches A method comprising (see generally FIG. 3, [0027]-[0041]): obtaining a target well data set specifying a target well to be drilled (as part of box labeled “Models” after step 305 in FIG. 3; operation context of subsequent/future drilling operation is obtained in order to select predictive models M_1 - M_n, [0039] lines 7-10; variables include static data selected during well planning operations that cannot be quickly or easily be changed during a drilling operation, such as formation lithology, [0025] lines 16-24); selecting, from a plurality of data sets of existing wells, a plurality of analog well data sets (as part of steps 301 and 302 and in reference to dataset described in FIG. 2, [0028] lines 1-5; retrieve and segregate, from raw data sets aggregated in a central repository, data sets according to the types of drilling operations and formations from which they were produced in order to generate context specific predictive models used to predict ROP for future drilling operations of similar types and in similar formations, [0026] lines 18-28) that satisfy a pre-determined similarity criterion with respect to the target well (at step 401, threshold numerical values in data entries of the received data that fall outside of a user defined range, [0042] lines 1-3; this is a sub-step of preprocessing operation 302 from FIG. 3, [0041] lines 1-4), wherein the plurality of analog well data sets comprise different measurement types (dynamic data includes WOB, rotary speed, drill bit RPM, hook load, surface torque, torque on bit, downhole mud flow rate, return mud flow rate, SPP, and ROP, [0025] line 5-9; static data includes formation lithology, drill bit type, drill bit size, type of  drilling assembly, and inclination of well, [0025] lines 16-22); generating, from the plurality of analog well data sets, a training data set for the target well (as part of step 302, separate into one or more training data sets, [0029] lines 7-9; and use to predict ROP for future drilling operations, [0029] lines 27-29), wherein the training data set comprises a rate-of-penetration (ROP) profile for each of a plurality of analog wells (performing training data preparation at step 302, which includes separating received data into one or more training data sets, [0029] lines 7-9; further described in steps 406 and 407 as generating training data sets T_1-T_n and select only data sets with optimal ROP values, [0047] line 1 - [0048] line 6); training a machine-learning algorithm, using the training data set, to establish multi-dimensional relationships between the analog well data sets in the different measurement types (as part of step 305, training to determine a relationship between drilling parameters and operational conditions within training data set, [0036] lines 1-8); generating, using the machine-learning algorithm, a drilling model (as part of step 305, produce at least one context specific model of the context specific models, [0036] line 4; that is selected based on the operation context of the subsequent drilling operation, [0039] lines 7-10), wherein generating is based on the multi-dimensional relationships between the analog data well sets in the different measurement types and further based on a plurality of levels of transformations of the target well data set (based on feature extraction step that is part of step 303, [0030] line 1; which may include a feed-forward neural network, [0033] lines 1-3; different measurement types are included in the independent and dependent variables from training sets that need to be encoded, [0033] lines 10-12; and the neural network includes at least two levels/layers as indicated by use of an autoencoder, [0033] line 2; note that if extraction was based on a single level/layer or transformation, then the step would be linear dimensionality reduction, [0032] lines 1-8); performing, based on the drilling model, modeling of a drilling operation to generate a predicted ROP profile of the target well (identify resulting ROP, [0039] lines 7-15; operator controls aspects of drilling operation by setting drilling parameters, and purpose of method described in FIG. 3 is to determine drilling parameters for operator to set to produce optimum ROP, [0002] lines 16-24).

With respect to claim 2, Dursun teaches all of the limitations of claim 1, as noted above. Dursun further teaches wherein each of the plurality of analog well data sets comprises a collection of well data (hole depth 203 from FIG. 2, [0025] line 12), a drilling parameter (ROP values 204 from FIG. 2, [0025] line 13), a bit parameter (bit-type 205 from FIG. 2, [0025] line 23), a well log (interpreted as any parameter or value stored during a drilling operation, [0025] line 6), a drilling fluid parameter (downhole mud flow rate, [0025] lines 8-9), and a lithology parameter (formation lithology, [0025] lines 19-20) of at least one of the plurality of analog wells.

With respect to claim 3, Dursun teaches all of the limitations of claim 2, as noted above. Dursun further teaches wherein the target well data set (drilling parameter and operating condition values of similarly configured drilling assembly, [0026] lines 5-8) comprises a collection of well data and a lithology parameter of the target well (drilling parameter for corresponding drilling operation defined as static data described above, [0026] lines 8-10; which includes well data as hole depth 203 from FIG. 2, [0025] line 12 and formation lithology, [0025] lines 19-20).

With respect to claim 4, Dursun teaches all of the limitations of claim 3, as noted above. Dursun further teaches wherein the drilling model comprises a statistical relationship (neural network is a statistical relationship based on training sets T_1-T_n, [0033] lines 4-12) between the well data (hole depth 203 from FIG. 2, [0025] line 12), the drilling parameter (ROP values 204 from FIG. 2, [0025] line 13), the bit parameter (bit-type 205 from FIG. 2, [0025] line 23), the well log (interpreted as any parameter or value stored during a drilling operation, [0025] line 6), the drilling fluid parameter (downhole mud flow rate, [0025] lines 8-9), and the lithology parameter (formation lithology, [0025] lines 19-20) of the at least one of the plurality of analog wells.

With respect to claim 5, Dursun teaches all of the limitations of claim 4, as noted above. Dursun further teaches wherein the drilling parameter comprises the ROP profile for the at least one of the plurality of analog wells (ROP values 204 from FIG. 2, [0025] line 13).

With respect to claim 6, Dursun teaches all of the limitations of claim 1, as noted above. Dursun further teaches performing, based on the predicted ROP profile, the drilling operation of the target well (operator may attempt to alter set points of drilling parameters to maximize the ROP, [0024] lines 8-11).

With respect to claim 7, Dursun teaches all of the limitations of claim 6, as noted above. Dursun further teaches updating, during the drilling operation (raw data may be real-time, [0026] line 11), the target well data set of the target well to generate an updated target well data set (raw data generated after models M_1-M-n were made may be used as new training data, [0040] lines 4-5); updating, based on the updated target well data set, the predicted ROP profile of the target well to generate an updated predicted ROP profile (improve accuracy of ROP, [0040] lines 7-9); and adjusting, based on the updated predicted ROP profile, the drilling operation of the target well (if resulting ROP is not sufficient adjust drilling parameters, [0039] lines 15-17).

With respect to claim 20, Dursun teaches  A non-transitory computer readable storage medium storing program code which, when executed by a processor performs ([0055] lines 1-2) a method comprising (see generally FIG. 3, [0027]-[0041]): obtaining a target well data set specifying a target well to be drilled (as part of box labeled “Models” after step 305 in FIG. 3; operation context of subsequent/future drilling operation is obtained in order to select predictive models M_1 - M_n, [0039] lines 7-10; variables include static data selected during well planning operations that cannot be quickly or easily be changed during a drilling operation, such as formation lithology, [0025] lines 16-24); selecting, from a plurality of data sets of existing wells, a plurality of analog well data sets (as part of steps 301 and 302 and in reference to dataset described in FIG. 2, [0028] lines 1-5; retrieve and segregate, from raw data sets aggregated in a central repository, data sets according to the types of drilling operations and formations from which they were produced in order to generate context specific predictive models used to predict ROP for future drilling operations of similar types and in similar formations, [0026] lines 18-28) that satisfy a pre-determined similarity criterion with respect to the target well (at step 401, threshold numerical values in data entries of the received data that fall outside of a user defined range, [0042] lines 1-3; this is a sub-step of preprocessing operation 302 from FIG. 3, [0041] lines 1-4), wherein the plurality of analog well data sets comprise different measurement types (dynamic data includes WOB, rotary speed, drill bit RPM, hook load, surface torque, torque on bit, downhole mud flow rate, return mud flow rate, SPP, and ROP, [0025] line 5-9; static data includes formation lithology, drill bit type, drill bit size, type of  drilling assembly, and inclination of well, [0025] lines 16-22); generating, from the plurality of analog well data sets, a training data set for the target well (as part of step 302, separate into one or more training data sets, [0029] lines 7-9; and use to predict ROP for future drilling operations, [0029] lines 27-29), wherein the training data set comprises a rate-of-penetration (ROP) profile for each of a plurality of analog wells (performing training data preparation at step 302, which includes separating received data into one or more training data sets, [0029] lines 7-9; further described in steps 406 and 407 as generating training data sets T_1-T_n and select only data sets with optimal ROP values, [0047] line 1 - [0048] line 6); training a machine-learning algorithm, using the training data set, to establish multi-dimensional relationships between the analog well data sets in the different measurement types (as part of step 305, training to determine a relationship between drilling parameters and operational conditions within training data set, [0036] lines 1-8); generating, using the machine-learning algorithm, a drilling model (as part of step 305, produce at least one context specific model of the context specific models, [0036] line 4; that is selected based on the operation context of the subsequent drilling operation, [0039] lines 7-10), wherein generating is based on the multi-dimensional relationships between the analog data well sets in the different measurement types and further based on a plurality of levels of transformations of the target well data set (based on feature extraction step that is part of step 303, [0030] line 1; which may include a feed-forward neural network, [0033] lines 1-3; different measurement types are included in the independent and dependent variables from training sets that need to be encoded, [0033] lines 10-12; and the neural network includes at least two levels/layers as indicated by use of an autoencoder, [0033] line 2; note that if extraction was based on a single level/layer or transformation, then the step would be linear dimensionality reduction, [0032] lines 1-8); performing, based on the drilling model, modeling of a drilling operation to generate a predicted ROP profile of the target well (identify resulting ROP, [0039] lines 7-15; operator controls aspects of drilling operation by setting drilling parameters, and purpose of method described in FIG. 3 is to determine drilling parameters for operator to set to produce optimum ROP, [0002] lines 16-24).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2018/0025269 A1 (Dursun) in view of U.S. Pat. 10,275,715 (Laing).
With respect to claim 8, Dursun teaches A system comprising (see generally FIG. 1): an exploration and production (E&P) computer system, comprising (information handling system 500 which may be part of a control system or unit, [0050] lines 1-4; such as control unit 160 from FIG. 1, [0023]): a computer processor (CPU 501 labeled 601 in drawings, [0050] line 7); a memory (RAM 503 labeled 603 in drawings, [0050] line 12) that stores instructions executed by the computer processor, wherein the instructions comprise functionality to (some or all steps of flow 300 may be implemented on information handling systems executing computer readable instructions executable by a processor, [0027] lines 6-8): obtain a target well data set specifying a target well to be drilled (as part of step 305, [0036] line 1; operation context of subsequent/future drilling operation is obtained in order to select predictive models M_1 - M_n, [0039] lines 7-10; variables include static data selected during well planning operations that cannot be quickly or easily changed during a drilling operation, such as formation lithology, [0025] lines 16-24); select, from a plurality of data sets of existing wells, a plurality of analog well data sets (as part of steps 301 and 302 and in reference to dataset described in FIG. 2, [0028] lines 1-5; retrieve and segregate, from raw data sets aggregated in a central repository, data sets according to the types of drilling operations and formations from which they were produced in order to generate context specific predictive models used to predict ROP for future drilling operations of similar types and in similar formations, [0026] lines 18-28) that satisfy a pre-determined similarity criterion with respect to the target well (at step 401, threshold numerical values in data entries of the received data that fall outside of a user defined range, [0042] lines 1-3; this is a sub-step of preprocessing operation 302 from FIG. 3, [0041] lines 1-4), wherein the plurality of analog well data sets comprise different measurement types (dynamic data includes WOB, rotary speed, drill bit RPM, hook load, surface torque, torque on bit, downhole mud flow rate, return mud flow rate, SPP, and ROP, [0025] line 5-9; static data includes formation lithology, drill bit type, drill bit size, type of  drilling assembly, and inclination of well, [0025] lines 16-22); generate, from the plurality of analog well data sets, a training data set for the target well (as part of step 302, separate into one or more training data sets, [0029] lines 7-9; and use to predict ROP for future drilling operations, [0029] lines 27-29), wherein the training data set comprises a rate-of-penetration (ROP) profile for each of a plurality of analog wells (performing training data preparation at step 302, which includes separating received data into one or more training data sets, [0029] lines 7-9; further described in steps 406 and 407 as generating training data sets T_1-T_n and select only data sets with optimal ROP values, [0047] line 1 - [0048] line 6); train a machine-learning algorithm, using the training data set, to establish multi-dimensional relationships between the analog well data sets in the different measurement types (as part of step 305, training to determine a relationship between drilling parameters and operational conditions within training data set, [0036] lines 1-8); generate, using the machine-learning algorithm, a drilling model (as part of step 305, produce a particular context specific model of the context specific models, [0036] line 4; that is selected based on the operation context of the subsequent drilling operation, [0039] lines 7-10), wherein generating is based on the multi-dimensional relationships between the analog data well sets in the different measurement types and further based on a plurality of levels of transformations of the target well data set (based on feature extraction step that is part of step 303, [0030] line 1; which may include a feed-forward neural network, [0033] lines 1-3; different measurement types are included in the independent and dependent variables from training sets that need to be encoded, [0033] lines 10-12; and the neural network includes at least two levels/layers as indicated by use of an autoencoder, [0033] line 2; note that if extraction was based on a single level/layer or transformation, then the step would be linear dimensionality reduction, [0032] lines 1-8); perform, based on the drilling model, modeling of a drilling operation based on the ROP profile of the target well (identify resulting ROP, [0039] lines 7-15; operator controls aspects of drilling operation by setting drilling parameters, and purpose of method described in FIG. 3 is to determine drilling parameters for operator to set to produce optimum ROP, [0002] lines 16-24). a repository that stores the training data set ([0026] line 20), the drilling model ([0039] line 3).
Dursun does not teach a repository that stores the ROP profile of the target well. 
However, Laing teaches a repository that stores the ROP profile of the target well (selected best predictive model is stored in association with a specific drilling location, [col 10 ln 44-47]; predictive model may be selected for solutions including rate of penetration, [col 11 ln 62-64]).
It would have been obvious to one skilled in the art before the effective filing date to combine Dursun with Laing because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Dursun discloses a system that teaches all of the claimed features except for having a repository that stores the predicted ROP profile of the target well. Laing teaches that by storing the predictive model in association with a well, the predictive model can be used by an optimization device, (Laing, [col 12 ln 17-20]). A person having skill in the art would have a reasonable expectation of successfully optimizing the control of a drilling operation in the system of Dursun by modifying Dursun with the optimization device and storing of prediction models in associating wells of Laing, (Laing, [col 12 ln 58-59]). Therefore, it would have been obvious to combine Dursun with Laing to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 9, Dursun in view of Laing teaches all of the limitations of claim 8, as noted above. Dursun further teaches wherein each of the plurality of analog well data sets comprises a collection of well data (hole depth 203 from FIG. 2, [0025] line 12), a drilling parameter (ROP values 204 from FIG. 2, [0025] line 13), a bit parameter (bit-type 205 from FIG. 2, [0025] line 23), a well log (interpreted as any parameter or value stored during a drilling operation, [0025] line 6), a drilling fluid parameter (downhole mud flow rate, [0025] lines 8-9), and a lithology parameter (formation lithology, [0025] lines 19-20) of at least one of the plurality of analog wells.

With respect to claim 10, Dursun in view of Laing teaches all of the limitations of claim 9, as noted above. Dursun further teaches wherein the target well data set (drilling parameter and operating condition values of similarly configured drilling assembly, [0026] lines 5-8) comprises a collection of well data and a lithology parameter of the target well (drilling parameter for corresponding drilling operation defined as static data described above, [0026] lines 8-10; which includes well data as hole depth 203 from FIG. 2, [0025] line 12 and formation lithology, [0025] lines 19-20).

With respect to claim 11, Dursun in view of Laing teaches all of the limitations of claim 10, as noted above. Dursun further teaches wherein the drilling model comprises a statistical relationship (neural network is a statistical relationship based on training sets T_1-T_n, [0033] lines 4-12) between the well data (hole depth 203 from FIG. 2, [0025] line 12), the drilling parameter (ROP values 204 from FIG. 2, [0025] line 13), the bit parameter (bit-type 205 from FIG. 2, [0025] line 23), the well log (interpreted as any parameter or value stored during a drilling operation, [0025] line 6), the drilling fluid parameter (downhole mud flow rate, [0025] lines 8-9), and the lithology parameter (formation lithology, [0025] lines 19-20) of the at least one of the plurality of analog wells.

With respect to claim 12, Dursun in view of Laing teaches all of the limitations of claim 11, as noted above. Dursun further teaches wherein the drilling parameter comprises the ROP profile for the at least one of the plurality of analog wells (ROP values 204 from FIG. 2, [0025] line 13).

With respect to claim 13, Dursun in view of Laing teaches all of the limitations of claim 8, as noted above. Dursun further teaches instructions to generate a control signal based on the ROP profile of the target well (if the resulting ROP is not sufficient, the drilling parameters can be modified until an acceptable value is reached, [0039] lines 15-17; control signal controls drilling parameters, [0023] lines 6-11) and wherein the system further comprises a drilling equipment coupled to the E&P computer system and configured to: perform the drilling operation of the target well based on the control signal (control unit 160 issues signal to motor 124, [0023] lines 13-14).

With respect to claim 14, Dursun in view of Laing teaches all of the limitations of claim 13, as noted above. Dursun further teaches instructions to update, during the drilling operation (raw data may be real-time, [0026] line 11), the target well data set of the target well to generate an updated target well data set (raw data generated after models M_1-M-n were made may be used as new training data, [0040] lines 4-5); update, based on the updated target well data set, the predicted ROP profile of the target well to generate an updated ROP profile (improve accuracy of ROP, [0040] lines 7-9); and adjusting, based on the updated ROP profile, the drilling operation of the target well (if resulting ROP is not sufficient adjust drilling parameters, [0039] lines 15-17).

Claims 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2018/0025269 A1 (Dursun) in view of U.S. Pat. 7,878,268 (Chapman) in further view of W.O. 2017039660 (Sahu).
With respect to claim 16, Dursun teaches all of the limitations of claim 1, as noted above. Dursun further teaches establishing, prior to selecting the plurality of analog wells, the pre-determined similarity criterion by: defining a maximum difference (at step 401, threshold numerical values in data entries of the received data that fall outside of a user defined range, [0042] lines 1-3; this is a sub-step of preprocessing operation 302 from FIG. 3, [0041] lines 1-4).
Dursun does not teach the difference being between first values of one or more properties of the target well and second values of the plurality of existing wells; or establishing a multi-dimensional probability distribution function of the plurality of existing wells.  
However, Chapman teaches the difference being between first values of one or more properties of the target well and second values of the plurality of existing wells (in claim 1, the analog well comprising a similar condition as the at least one wellsite, wherein the similar condition is related to one selected from a group consisting of lithology, formation structure, equipment used, basic geometry, and well type of the at least one wellsite, [col 18 ln 7-12]; and being supported in the specification as querying a database of analog wells that have some similarity to a planned target well based on a list of possible conditions, [col 11 ln 30-41]).
Neither Dursun nor Chapman teaches establishing a multi-dimensional probability distribution function of the plurality of existing wells.
However, Sahu teaches establishing a multi-dimensional probability distribution function of the plurality of existing wells (similarity scores are calculated using multidimensional feature/attribute sets I = 1, 2, …,d as shown in equation 1, [0057]-[0058]; which has a term B_is wherein p (I, S) represents the joint probability distribution function of i and s, and p (I) and p(S) represent the marginal probability distribution functions of i and s respectively, [0064] – [0065]).
It would have been obvious to one skilled in the art before the effective filing date to combined Dursun with Chapman because this is applying a known technique (Chapman) to a known method and system (Dursun) ready for improvement to yield predictable results. Dursun is the base reference that teaches all limitations except for selecting, from a plurality of existing wells, a plurality of analog wells that satisfy a pre-determined similarity criterion with respect to the target well. Rather than selecting data associated with analog wells of a target well to generate a single set of training data, Dursun teaches generating multiple train sets T_1-T_n, (Dursun, [0047] lines 1-3), and selecting a model based on similar data used to train the model, (Dursun, [0039] lines 4-7). Additionally, Dursun teaches a series of thresholds, filters, noise reduction algorithms, and segregation steps that allow Dursun to generate context-specific predictive models, (Dursun [0029] lines 1-29; see also Dursun [0042]-[0048] for specific steps including threshold calculations). Dursun does not teach that these context-specific training sets to be associated with analog wells specifically, but Dursun is ready for improvement at this step because including such a step would help creating a more accurate drilling model for predicting ROP during future drilling operations, (Dursun [0029] lines 25-29). Chapman teaches a known technique of collecting data from analog wells from a database configured for that purpose, (Chapman, [col 11 ln 30-35]; see also FIG. 9, [col 15 ln 33]). One having ordinary skill in the art would have recognized that applying the known technique in Chapman of collecting data from analog wells would yield the predictable result of generating more accurate context specific training sets, (e.g., generate better context specific training sets T_1-T_n to produce more accurate context-specific models M_1-M_n in Dursun, [0036] lines 1-19). 
It would have been obvious to one skilled in the art before the effective filing date to combine Dursun in view of Chapman with Sahu because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Dursun in view of Chapman discloses a system that teaches all of the claimed features except for establishing pre-determined similarity criterion with a maximum difference between values of one or more properties and establishing a multidimensional PDF function. Additionally, Dursun teaches a series of thresholds, filters, noise reduction algorithms, and segregation steps that allow Dursun to generate context-specific predictive models, (Dursun [0029] lines 1-29; see also Dursun [0042]-[0048] for specific steps including threshold calculations). Segregating data sets in to context specific training sets is a form of clustering, and Sahu teaches calculating a composite similarity along all dimensions or subsets of dimensions of such data to serve as input to any clustering algorithm for further analysis, (Sahu [0029] lines 1-11). In FIG. 11, Sahu notes that attributes may include ROP. A person having skill in the art would have a reasonable expectation of successfully establishing similarity between analog wells in the system of Dursun in view of Chapman by modifying Dursun in view of Chapman with the composite similarity scores of Sahu, (Sahu [col 29 ln 1-11]). Therefore, it would have been obvious to combine Dursun in view of Chapman with Sahu to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 17, Dursun teaches all of the limitations of claim 1, as noted above. Dursun further teaches establishing the pre-determined similarity criterion (at step 401, threshold numerical values in data entries of the received data that fall outside of a user defined range, [0042] lines 1-3; this is a sub-step of preprocessing operation 302 from FIG. 3, [0041] lines 1-4).
Dursun does not teach generating a comparison by comparing a first well name, a first well trajectory, and a first well location of the target well to second well names, second well trajectories, and second well locations of the plurality of existing wells; or the pre-determined similarity criterion established from the comparison.
However, Chapman teaches generating a comparison by comparing a first well location of the target well and second well locations of the plurality of existing wells; and the pre-determined similarity criterion established from the comparison (in claim 1, the analog well comprising a similar condition as the at least one wellsite, wherein the similar condition is related to one selected from a group consisting of lithology, formation structure, equipment used, basic geometry, and well type of the at least one wellsite, [col 18 ln 7-12]; and being supported in the specification as querying a database of analog wells that have some similarity to a planned target well based on a list of possible conditions including location, [col 11 ln 30-41]).
Neither Dursun nor Chapman teaches generating a comparison by comparing  a first well name, and a first well trajectory of the target well to second well names, and second well trajectories of the plurality of existing wells.
However, Sahu teaches generating a comparison (analysis to generate composite scores to facilitate the comparison of one well to another, [0028] lines 3-4; feature set created based observed/recorded attributes as well as attributes derived from those, and models each well as a data vector in this multi-dimensional attribute space, [0029] lines 5-7) by comparing a first well name (data vector includes well id as shown in FIG. 6A-6B, [0049] line 8), a first well trajectory (trajectory is abstraction of variables such as drilling system variables inclination and MWD depth as shown in FIG. 11, which may be included in data vectors, [0085] lines 1-12) of the target well to second well names (data vector includes well id as shown in FIG. 6A-6B, [0049] line 8), second well trajectories of the plurality of existing wells (trajectory is abstraction of variables such as drilling system variables inclination and MWD depth as shown in FIG. 11, which may be included in data vectors, [0085] lines 1-12).
It would have been obvious to one skilled in the art before the effective filing date to combined Dursun with Chapman because this is applying a known technique (Chapman) to a known method and system (Dursun) ready for improvement to yield predictable results. Dursun is the base reference that teaches all limitations except for selecting, from a plurality of existing wells, a plurality of analog wells that satisfy a pre-determined similarity criterion with respect to the target well. Rather than selecting data associated with analog wells of a target well to generate a single set of training data, Dursun teaches generating multiple train sets T_1-T_n, (Dursun, [0047] lines 1-3), and selecting a model based on similar data used to train the model, (Dursun, [0039] lines 4-7). Additionally, Dursun teaches a series of thresholds, filters, noise reduction algorithms, and segregation steps that allow Dursun to generate context-specific predictive models, (Dursun [0029] lines 1-29; see also Dursun [0042]-[0048] for specific steps including threshold calculations). Dursun does not teach that these context-specific training sets to be associated with analog wells specifically, but Dursun is ready for improvement at this step because including such a step would help creating a more accurate drilling model for predicting ROP during future drilling operations, (Dursun [0029] lines 25-29). Chapman teaches a known technique of collecting data from analog wells from a database configured for that purpose, (Chapman, [col 11 ln 30-35]; see also FIG. 9, [col 15 ln 33]). One having ordinary skill in the art would have recognized that applying the known technique in Chapman of collecting data from analog wells would yield the predictable result of generating more accurate context specific training sets, (e.g., generate better context specific training sets T_1-T_n to produce more accurate context-specific models M_1-M_n in Dursun, [0036] lines 1-19). 
It would have been obvious to one skilled in the art before the effective filing date to combine Dursun in view of Chapman with Sahu because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Dursun in view of Chapman discloses a system that teaches all of the claimed features except for establishing pre-determined similarity criterion with a maximum difference between values of one or more properties and establishing a multidimensional PDF function. Additionally, Dursun teaches a series of thresholds, filters, noise reduction algorithms, and segregation steps that allow Dursun to generate context-specific predictive models, (Dursun [0029] lines 1-29; see also Dursun [0042]-[0048] for specific steps including threshold calculations). Segregating data sets in to context specific training sets is a form of clustering, and Sahu teaches calculating a composite similarity along all dimensions or subsets of dimensions of such data to serve as input to any clustering algorithm for further analysis, (Sahu [0029] lines 1-11). In FIG. 11, Sahu notes that attributes may include ROP. A person having skill in the art would have a reasonable expectation of successfully establishing similarity between analog wells in the system of Dursun in view of Chapman by modifying Dursun in view of Chapman with the composite similarity scores of Sahu, (Sahu [col 29 ln 1-11]). Therefore, it would have been obvious to combine Dursun in view of Chapman with Sahu to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 19, Dursun teaches all of the limitations of claim 1, as noted above. Dursun further teaches establishing, prior to selecting the plurality of analog wells, the pre-determined similarity criterion by (at step 401, threshold numerical values in data entries of the received data that fall outside of a user defined range, [0042] lines 1-3; this is a sub-step of preprocessing operation 302 from FIG. 3, [0041] lines 1-4): and normalizing the name differences, the geometry differences, and the distances to generate a normalized name difference, a normalized geometry difference, and a normalized distance (Step 405, comprises a scaling step in which the values of data entries may be scaled or otherwise normalized, [0046] lines 1-3; column names of specific data entries provided below).
Dursun does not teach determining name differences between a first name of a target well with a plurality of names of the plurality of existing wells; determining geometry differences between a first geometry of a target well with a plurality of geometries of the plurality of existing wells; determining distances between a target well and the plurality of existing wells; combining the normalized name difference, the normalized geometry difference, and the normalized distance to generate a combination, wherein the combination comprises the pre-determined similarity criterion.
However, Chapman teaches determining geometry differences between a first geometry of a target well with a plurality of geometries of the plurality of existing wells (in claim 1, the analog well comprising a similar condition as the at least one wellsite, wherein the similar condition is related to one selected from a group consisting of lithology, formation structure, equipment used, basic geometry, and well type of the at least one wellsite, [col 18 ln 7-12]; and being supported in the specification as querying a database of analog wells that have some similarity to a planned target well based on a list of possible conditions, [col 11 ln 30-41]).
Neither Chapman nor Dursun teaches determining name differences between a first name of a target well with a plurality of names of the plurality of existing wells; determining distances between a target well and the plurality of existing wells; combining the normalized name difference, the normalized geometry difference, and the normalized distance to generate a combination, wherein the combination comprises the pre-determined similarity criterion.
However, Sahu teaches determining name differences between a first name of a target well with a plurality of names of the plurality of existing wells (feature set created based observed/recorded attributes as well as attributes derived from those, and models each well as a data vector in this multi-dimensional attribute space, [0029] lines 5-7; difference/comparison computed in matrix format according to equation (1), [0057] line 1-[0058] line 2; with individual attributes which may include well id, [0049] line 8, or proprietary attributes, [0072] lines 1-2; FIG. 8(b) shows similarity scores for individual attributes in columns 3-5, [0073] lines 8-9); determining distances between a target well and the plurality of existing wells (compute the spacing between each well and other wells, [0078] lines 4-5); combining the normalized name difference, the normalized geometry difference, and the normalized distance to generate a combination (composite similarity score calculated as a weighted aggregate of attribute similarity scores according to FIG. 7, [0071] lines 1-9; see FIG. 8(b) column 2 for example end result, [0073] lines 8-9), wherein the combination comprises the pre-determined similarity criterion (composite similarity can be calculated along all dimensions or subsets of dimensions, and serve as input to any clustering algorithm for further analysis, [0029] lines 8-10).
It would have been obvious to one skilled in the art before the effective filing date to combined Dursun with Chapman because this is applying a known technique (Chapman) to a known method and system (Dursun) ready for improvement to yield predictable results. Dursun is the base reference that teaches all limitations except for selecting, from a plurality of existing wells, a plurality of analog wells that satisfy a pre-determined similarity criterion with respect to the target well. Rather than selecting data associated with analog wells of a target well to generate a single set of training data, Dursun teaches generating multiple train sets T_1-T_n, (Dursun, [0047] lines 1-3), and selecting a model based on similar data used to train the model, (Dursun, [0039] lines 4-7). Additionally, Dursun teaches a series of thresholds, filters, noise reduction algorithms, and segregation steps that allow Dursun to generate context-specific predictive models, (Dursun [0029] lines 1-29; see also Dursun [0042]-[0048] for specific steps including threshold calculations). Dursun does not teach that these context-specific training sets to be associated with analog wells specifically, but Dursun is ready for improvement at this step because including such a step would help creating a more accurate drilling model for predicting ROP during future drilling operations, (Dursun [0029] lines 25-29). Chapman teaches a known technique of collecting data from analog wells from a database configured for that purpose, (Chapman, [col 11 ln 30-35]; see also FIG. 9, [col 15 ln 33]). One having ordinary skill in the art would have recognized that applying the known technique in Chapman of collecting data from analog wells would yield the predictable result of generating more accurate context specific training sets, (e.g., generate better context specific training sets T_1-T_n to produce more accurate context-specific models M_1-M_n in Dursun, [0036] lines 1-19). 
It would have been obvious to one skilled in the art before the effective filing date to combine Dursun in view of Chapman with Sahu because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Dursun in view of Chapman discloses a system that teaches all of the claimed features except for establishing pre-determined similarity criterion with a maximum difference between values of one or more properties and establishing a multidimensional PDF function. Additionally, Dursun teaches a series of thresholds, filters, noise reduction algorithms, and segregation steps that allow Dursun to generate context-specific predictive models, (Dursun [0029] lines 1-29; see also Dursun [0042]-[0048] for specific steps including threshold calculations). Segregating data sets in to context specific training sets is a form of clustering, and Sahu teaches calculating a composite similarity along all dimensions or subsets of dimensions of such data to serve as input to any clustering algorithm for further analysis, (Sahu [0029] lines 1-11). In FIG. 11, Sahu notes that attributes may include ROP. A person having skill in the art would have a reasonable expectation of successfully establishing similarity between analog wells in the system of Dursun in view of Chapman by modifying Dursun in view of Chapman with the composite similarity scores of Sahu, (Sahu [col 29 ln 1-11]). Therefore, it would have been obvious to combine Dursun in view of Chapman with Sahu to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2018/0025269 A1 (Dursun) in view of U.S. Pat. 7,878,268 (Chapman).
With respect to claim 18, Dursun in view of Chapman teaches all of the limitations of claim 1, as noted above. Dursun further teaches establishing the pre-determined similarity criterion (at step 401, threshold numerical values in data entries of the received data that fall outside of a user defined range, [0042] lines 1-3; this is a sub-step of preprocessing operation 302 from FIG. 3, [0041] lines 1-4).
Dursun does not teach generating a comparison by comparing a first well lithology of the target well to a plurality of well lithologies of the plurality of existing wells; or the pre-determined similarity criterion established from the comparison.
However, Chapman teaches generating a comparison by comparing a first well lithology of the target well to a plurality of well lithologies of the plurality of existing wells; and the pre-determined similarity criterion established from the comparison (in claim 1, the analog well comprising a similar condition as the at least one wellsite, wherein the similar condition is related to one selected from a group consisting of lithology, formation structure, equipment used, basic geometry, and well type of the at least one wellsite, [col 18 ln 7-12]; and being supported in the specification as querying a database of analog wells that have some similarity to a planned target well based on a list of possible conditions, [col 11 ln 30-41]).
It would have been obvious to one skilled in the art before the effective filing date to combined Dursun with Chapman because this is applying a known technique (Chapman) to a known method and system (Dursun) ready for improvement to yield predictable results. Dursun is the base reference that teaches all limitations except for selecting, from a plurality of existing wells, a plurality of analog wells that satisfy a pre-determined similarity criterion with respect to the target well. Rather than selecting data associated with analog wells of a target well to generate a single set of training data, Dursun teaches generating multiple train sets T_1-T_n, (Dursun, [0047] lines 1-3), and selecting a model based on similar data used to train the model, (Dursun, [0039] lines 4-7). Additionally, Dursun teaches a series of thresholds, filters, noise reduction algorithms, and segregation steps that allow Dursun to generate context-specific predictive models, (Dursun [0029] lines 1-29; see also Dursun [0042]-[0048] for specific steps including threshold calculations). Dursun does not teach that these context-specific training sets to be associated with analog wells specifically, but Dursun is ready for improvement at this step because including such a step would help creating a more accurate drilling model for predicting ROP during future drilling operations, (Dursun [0029] lines 25-29). Chapman teaches a known technique of collecting data from analog wells from a database configured for that purpose, (Chapman, [col 11 ln 30-35]; see also FIG. 9, [col 15 ln 33]). One having ordinary skill in the art would have recognized that applying the known technique in Chapman of collecting data from analog wells would yield the predictable result of generating more accurate context specific training sets, (e.g., generate better context specific training sets T_1-T_n to produce more accurate context-specific models M_1-M_n in Dursun, [0036] lines 1-19). 






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“A Multiple Regression Approach to Optimal Drilling and Abnormal Pressure Detection” (Bourgoyne & Young) – equation (1) shows drilling model with penetration rate, also known as ROP profile, dD/dt, where each constant a_1 through a_8 can be determined from multiple regression analysis, [page 371 col 2 paragraph 2 lines 1-10].
“How To Improve Rate of Penetration In Field Operations” (Fear) – teaches that analytically-derived ROP models have been produced, but are not in regular use, so BP uses an empirical approach for optimization instead, [page 2 col 1 paragraph 3-4]; approach includes selecting a group of bit runs from hole sections of similar size, ideally from the area and formation in which the ROP improvement is sought, [page 2 col 2 paragraph 2 lines 1-6].
U.S. Pat. 7172037 (Dashevskiy) - Controls (C) and Environment (E) change continuously while drilling. Hardware changes from run to run, but it is known and can be considered as a set of constants for particular bit run. In certain applications, environment is unknown. In other applications, environment is known approximately and partially from offset wells. Under the influence of these inputs (C, E, H) the drilling process generates responses, i.e. outputs of the "black box". Some of these inputs can be measured at the surface (surface responses--R.sub.S), e.g. ROP, [col 7 ln 13-22]; (TVD) was used as a reference to determine formation properties at the corresponding depth from offset well data. Then these values together with surface, surface RPM (all averaged on one-minute intervals) were used as inputs to the NN models to estimate ROP and downhole diagnostics, [col 10 ln54-58].
U.S. Pub. 2015/0129306 (Coffman) – FIG. 6 shows a display of an ROP profile, where multi-dimensional measurements are used to optimize the ROP, [0035]-[0037].
“Analysis Of Drilling Data And ROP Optimization Using Artificial Intelligence Techniques With Statistical Regression Coupling” (Mantha) – Prediction_APP created in R that uses workflow of Step 1: Data Selection; Step 2: splitting data into train, validation, and test data; Step 3: feature extraction; Step 4: model selection; Step 5: model testing; and Step 6: Model Analysis through Monte Carlo Simulations, [page 87-100]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.M./Examiner, Art Unit 2148                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148